Title: From James Madison to Congress, 23 December 1811
From: Madison, James
To: Congress


Washington December 23d 1811
I communicate to Congress copies of an Act of the Legislature of New York, relating to a canal from the Great Lakes to Hudsons river. In making the communication, I consult the respect due to that State; in whose behalf, the commissioners appointed by the Act, have placed it in my hands for the purpose.
The utility of canal navigation is universally admitted. It is not less certain that scarcely any Country offers more extensive opportunities for that branch of improvements, than the United States; and none perhaps, inducements equally persuasive, to make the most of them. The particular undertaking contemplated by the State of New York, which marks an honorable spirit of enterprize, and comprizes objects of national as well as more limited importance, will recall the attention of Congress to the signal advantages to be derived to the United States, from a general system of internal communication and conveyance; and suggest to their consideration, whatever steps may be proper on their part, towards its introduction and accomplishment. As some of those advantages have an intimate connection with arrangements and exertions for the general security, it is at a period calling for these, that the merits of such a system will be seen in the strongest lights.
James Madison
